ITEM 28(g)(iii) - Amendment to Custodian Agreement. AMENDMENT TO CUSTODIAN AGREEMENT THIS AMENDMENT TO CUSTODIAN AGREEMENT (the “Amendment”) is made and entered into as of October 12, 2012 by and among EACH REGISTERED INVESTMENT COMPANY LISTED ON EXHIBIT A(each a “Client”), and STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust company (“State Street”). WITNESSETH: WHEREAS, Client and State Street are parties to that certain Custodian Agreement dated as of April 8, 2002, as amended (the “Agreement”); and WHEREAS, Client and State Street desire to amend and supplement the Agreement upon the following terms and conditions. NOW THEREFORE, for and in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Client and State Street hereby agree as follows: 1. Amendment and Restatement of Exhibit A.Exhibit A to the Agreement is amended and restated in the form attached hereto, to provide for the addition to the Agreement of Midas Series Trust, a Delaware statutory trust, and the removal from the Agreement of Midas Perpetual Portfolio, Inc., Midas Fund, Inc., and Midas Magic, Inc., each a Maryland corporation. 2. General Provisions.This Amendment may be executed in any number of counterparts, each constituting an original and all considered one and the same agreement.This Amendment is intended to modify and amend the Agreement and the terms of this Amendment and the Agreement are to be construed to be cumulative and not exclusive of each other.Except as provided herein, the Agreement is hereby ratified and confirmed and remains in full force and effect. IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by their duly authorized officers to be effective as of the date first above written. STATE STREET BANK AND TRUST COMPANY EACH REGISTERED INVESTMENT COMPANY LISTED ON EXHIBIT A By: /s/ Bruce Donnelly By: /s/ John F. Ramírez Name: Bruce Donnelly Name: John F. Ramírez Title: Vice President Title: General Counsel 1 EXHIBIT A As of October 12, 2012 Foxby Corp. Global Income Fund, Inc. Dividend and Income Fund Midas Series Trust 2
